





AMENDMENT NO. 3 TO

COMMON STOCK PURCHASE WARRANT




This Amendment No. 3 (this “Amendment”) to Common Stock Purchase Warrant is
entered into as of January 9, 2014, by and between Blue Calypso, Inc., a
Delaware corporation (the “Company”), and LMD Capital, LLC (“LMD”).




WHEREAS, the Company issued a Common Stock Purchase Warrant to LMD on April 19,
2012 to purchase 6,500,000 shares of Common Stock (the “April 2012 Warrant”),
which was subsequently amended by Amendment No. 1 to Common Stock Purchase
Warrant dated April 29, 2013 (“Amendment No. 1”) and  Amendment No. 2 to Common
Stock Purchase Warrant dated September 13, 2013 (“Amendment No. 2”);




WHEREAS, pursuant to Amendment No. 2, the Company and LMD amended the April 2012
Warrant to provide: (i) the exercise price of the September 2011 Warrants shall
be $0.05 from the date hereof through the later of December 31, 2013 or forty
five (45) days from the date on which the registration statement covering the
shares underlying the September 2011 Warrants is declared effective by the
Securities and Exchange Commission and shall thereafter increase to $0.15, (ii)
the elimination of certain anti-dilution protection adjustments, (iii) the
elimination of the cashless exercise feature, and (iv) the elimination of the
requirement that the holder provide the Company with 61 days prior notice of its
intent to change the beneficial ownership limitation to 9.99%;




WHEREAS, on November 19, 2013, LMD assigned the April 2012 Warrant to SB Dallas
Investments I, LP (“SB Dallas”);




WHEREAS, SB Dallas indicated that it intends to exercise its right to acquire
5,000,000 shares of Common Stock under the April 2012 Warrant in consideration
of gross proceeds to the Company of $250,000 (the “Exercise”) and shall hold the
right to acquire 1,500,000 shares of Common Stock under the April 2012 Warrant
immediately following the Exercise;




WHEREAS, following the Exercise, the Company and SB Dallas desire to further
amend the April 2012 Warrant to provide for an extension of the period during
which the Warrant will be exercisable at the reduced exercise price of $0.05
through March 10, 2014.




NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:




1.

Following the Exercise, the Exercise Price of the April 2012 Warrant shall be
equal to $0.05 per share from the date hereof through March 10, 2013 and shall
thereafter increase to $0.15 (as adjusted from time to time as provided in
Section 9) through and including the Expiration Date.

2.

Effect of Amendment.  Except to the extent the Warrant, as amended to date, is
modified by this Amendment, the remaining terms and conditions of the Warrant
shall remain unmodified and in full force and effect.  In the event of conflict,
between the terms and conditions of the Warrant and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall prevail and
control.  




 (Signature Pages Follow)





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.




BLUE CALYPSO INC.







By: /s/ William Ogle

Name: William Ogle

Title: Chief Executive Officer







SB DALLAS INVESTMENTS I, LP







By: /s/ Steven B. Solomon

Name: Steven B. Solomon

Title: Managing Director












